UNITED STATES DISTRICT COURT EASTERN DISTRICT OF THE STATE OF NEW YORK Record # 88109%

 

 

SHHA LLC,
Plaintiff(s) INDEX# 20-CV-03574-DRH-AYS
against Date filed
OPAL HOLDINGS LLC, ET AL,
Defendani(s}
STATE OF NEW YORK COUNTY OF ALBANY 449058

SECRETARY OF STATE ~- AFFIDAVIT OF SERVICE

DAVID TATUM being duly sworn, deposes and says that deponent is not a party to this action, is over the age of 18 years
and has a principal place of business in the County of Albany, State of New York. Thaton 10/6/2020 at 3:45 PM, at the office

of the Secretary of State, of the State of New York in the City of Albany, New York at 99 Washington Avenue, he/she served a
true copy of a

SUMMONS AND COMPLAINT IN A CIVIL ACTION,
on HOLMAN FUNDING GROUP INC, Defendant in this action.

By delivering to and leaving with SUE ZOUKY, authorized agent in the office of the Secretary of the State, State of New York,
personally al the office of the Secretary of State, of the State of New York, two (2} true copies thereof and that at the time of
making such service, deponent paid said Secretary of State a fee of $40.00, unless exempt by law. That sald service was
made pursuant to Section 306 BCL

Bearing Index Number and Filing Date endorsed thereon.

{ } Deponent additionally served upon the above named defendant one (1) true copy of the RPAPL SEC. 1303 Homeowners
Foreclosure Notice which was printed in bold, 14 point font size and printed on colored paper which is a color other than said
pleading

Pescription Description of the Recipient is as follows:

A Female with White skin, Gray hair, who is approximately 85 years of age
and has an approximate height of 6‘ 2" and approximate weight of 135 pounds.

Other identifying features are as follows: None.

DAVID-TATUM
Process Server

 

State of New York

 

 

County of Albany
Sworn to before me on, This B day of Osta!
y 4 / Michelle M. Santsoree Emily M. Corbett
jf fe Notary Public, State of New York Notary Public, State of New York
G LEA G ¢ JEZEL NO. 0185047611 No. 01008299470
Notary Pati En Qualfiad in Albany Counly Qualitied in Albany County

Commission Expires August 7, 2021 Commission Expiras March 24, 2022

PREFERRED PROCESS SERVERS - 166-06 24th ROAD, LL - WHITESTONE, NY 11357 - 718-362-4890

 

 

 
